Citation Nr: 1736141	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1959 to January 1961.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In September 2016, the Board remanded the appeal for a supplemental VA medical opinion that discussed the in-service treatment for a fungal growth on the scalp, the Veteran's report that the current skin symptoms involving the scalp are the same symptoms demonstrated during service, and the current diagnoses of actinic keratosis and seborrheic keratosis.  The November 2016 supplemental VA medical opinion satisfied the prior remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  During service, the Veteran received treatment for a fungal infection on the scalp and body rash, which resolved.  

2.  The current skin disability was manifested many years after service and is not causally or etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a skin disability are not met or approximated. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2011 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed several questions throughout the hearing in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed skin disability.  The VLJ agreed to hold the record open for 60 days in order to allow the Veteran the opportunity to submit a medical diagnosis and medical nexus opinion in support of the appeal.  When no evidence was received from the Veteran during the 60-day period, the Board remanded the appeal for a supplemental VA medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In August 2011, the RO provided the Veteran with a VA examination.  In November 2016, a supplemental VA medical opinion from the August 2011 VA examiner was obtained.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed an examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the skin disability when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with actinic keratosis and seborrheic keratosis.  No diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Service Connection Analysis

The Veteran contends that the current skin disability affecting the scalp, which has been diagnosed as actinic keratosis and seborrheic keratosis, had its onset during service and has continued since service.  At the Board hearing, the Veteran testified that the current skin symptoms involving the scalp were manifested during service and the same scalp symptoms have continued since service.  He seeks service connection on this basis.   

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates a skin disease during service.  In March 1960, the Veteran received treatment for a fungal growth on the scalp of three months duration about the size of a quarter, which was treated with antibacterial soap (i.e., Phisohex) and antifungal ointment (i.e., Whitfield's).  Later, in June 1960, the Veteran received treatment for a rash all over the body of approximately one week duration, which was diagnosed as pityriasis rosea.  See Dorland's Illustrated Medical Dictionary 1441 (30th ed. 2003) (diagnosed as a common acute or subacute, self-limited exanthematous disease of unknown etiology).

The weight of the evidence is against finding that the current skin disability, which was manifested many years after service separation, is otherwise causally or etiologically related to service.  After the March 1960 in-service treatment for the scalp fungal infection, there was no further report, complaint, diagnosis, or treatment for scalp problems during the remaining ten months of service.  There were no in-service complaints of a body rash after June 1960.  At the December 1960 service separation examination, the scalp and skin were clinically evaluated as normal.  In January 1961, the Veteran indicated that there had been no change in his medical condition since the December 1960 service separation examination.     

Also, at the November 1964 four year routine service examination performed approximately three years after service separation, the skin and scalp were again clinically evaluated as normal.  On the November 1964 four year routine service report of medical history completed at the same time, the Veteran was asked if he had received medical treatment in the past five years and answered that he had undergone removal of the hydrocele of the right scrotum in 1963 and had suffered no recent boils.  He made no mention of any other skin-related problems.  The Veteran also denied skin problems in September 2008, September 2009, and May 2011, which provides further evidence against finding that the same skin problems involving the scalp manifested during service continued after service.  See, e.g., September 2008 VA nursing note (denying skin problems in the last 30 days); September 2009 VA primary care note (denying any changes in hair, rashes, or skin lesions during review of systems); May 2011 VA primary care note (denying skin rash, itching, and pigmentation during review of systems).  

The earliest post-service evidence of a skin problems is shown approximately in 2000, 39 years after service separation.  See also December 2011 VA emergency department note (noting that the Veteran was seen for actinic keratosis); May 2016 private treatment record (showing that a tissue biopsy report for a scalp lesion with a final diagnosis of seborrheic keratosis).  Considered together with the lay and medical evidence contemporaneous to service separation in December 1960 and the November 1964 post-service routine four year examination showing no skin problems at either of those times, the gap of 39 years between post-service skin problems and service is another factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).   

After review of the record and interview and examination of the Veteran, the August 2011 VA examiner provided a negative medical opinion on the question of whether the current skin disability was causally or etiologically related to service.  See November 2016 supplemental VA medical opinion.  In support of the medical opinion, the August 2011 VA examiner explained that the Veteran had tinea capitis (i.e., a fungal infection) of the scalp during service, and fungal infections of the scalp and any other dermatological area were treated with specific medications.  The August 2011 VA examiner wrote that symptoms of a fungal infection of the scalp can include, but are not specific to, itching and flaking of the scalp, and testing can be done to assess whether the cause of such non-specific symptoms was a fungus or another cause.  The April 2011 VA examiner noted that the symptoms during service were determined to be from a fungus and were treated.  

The August 2011 VA examiner further noted that the symptoms in 2011, which included itching, were attributed to extremely dry skin by the primary care provider, and noted that the scalp was then negative for any fungal lesions.  The August 2011 VA examiner wrote that, while most people with a fungal infection of the scalp experienced itching, ever itch on the scalp does not indicate a fungal infection.  The August 2011 VA examiner noted that there were multiple causes for itching of the scalp, and the cause of the Veteran's itching was dry skin.  The August 2011 VA examiner added that the current actinic keratosis and seborrheic keratosis diagnoses were lesions caused by sun exposure over time and were not causally related to fungal infections.          

Because the August 2011 VA examiner based the medical opinion on adequate facts and data and supported the opinion with sound rationale, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the Veteran has provided a competent lay account of skin symptoms during and since service, the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no skin injury disease or symptoms during service other than a fungal scalp infection in March 1960 and a body rash in June 1960, and normal skin and scalp with no symptoms of skin disease at service separation, and the post-service lay and medical evidence showing an onset of skin problems (i.e., dryness) approximately 39 years or more after service.  For these reasons, it is not deemed credible, so is of no probative value. 

While the Veteran, as a lay person, is competent to relate skin symptoms that he experienced at any time, he is not competent to diagnose actinic keratosis or seborrheic keratosis or opine on whether there is a link between the current skin disability, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training and the ability to differentiate between the various skin disabilities.  For these reasons, the Veteran's purported opinion that the current skin disability is the result of service, is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a skin disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


